                          Case 20-11177-KBO              Doc 38       Filed 05/21/20        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                           )
             In re:                                                        ) Chapter 11
                                                                           )
             AKORN, INC., et al.,1                                         ) Case No. 20-11177 (KBO)
                                                                           )
                                              Debtors.                     ) (Joint Administration Requested)
                                                                           )

                                          NOTICE OF APPEARANCE AND
                                        REQUEST FOR SERVICE OF PAPERS

                          PLEASE TAKE NOTICE that the attorneys listed below enter their appearances

         (this “Notice of Appearance”) as counsel to the ad hoc group of first lien lenders and certain of the

         lenders under the proposed postpetition financing facility (the “Ad Hoc Term Lender Group”) of

         the above-captioned debtors and debtors in possession (collectively, the “Debtors”), parties in

         interest in the Debtors’ chapter 11 cases (collectively, the “Chapter 11 Cases”), pursuant to

         sections 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

         “Bankruptcy Code”), and Rules 2002, 3017, 9007, and 9010 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and request that all notices given or required to be given in

         the Chapter 11 Cases, and all papers served or required to be served in the Chapter 11 Cases, be

         given and served upon the following:




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
         Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
         (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
         Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
         Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
         LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
26525537.1
                        Case 20-11177-KBO          Doc 38      Filed 05/21/20     Page 2 of 3




             Scott J. Greenberg, Esq.                             Robert S. Brady, Esq.
             Steven A. Domanowski, Esq.                           Robert F. Poppiti, Jr., Esq.
             Jeremy D. Evans, Esq.                                Allison S. Mielke, Esq.
             GIBSON, DUNN & CRUTCHER LLP                          YOUNG CONAWAY STARGATT
             200 Park Avenue                                      & TAYLOR, LLP
             New York, New York 10166                             Rodney Square, 1000 North King Street
             Telephone: (212) 351-4000                            Wilmington, Delaware 19801
             Facsimile: (212) 351-4035                            Telephone: (302) 571-6600
             Email: sgreenberg@gibsondunn.com                     Facsimile: (302) 571-1253
                     sdomanowski@gibsondunn.com                   CM/ECF Noticing: bankfilings@ycst.com
                     jevans@gibsondunn.com                        Email: rbrady@ycst.com
                                                                          rpoppiti@ycst.com
                                                                          amielke@ycst.com

                        PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for

         the notices and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules

         specified above, but also includes, without limitation, any and all orders and notices of any

         application, motion, petition, complaint, demand, request, or other pleading in the Chapter 11

         Cases, whether formal or informal, whether written or oral, and whether transmitted or conveyed

         by mail, delivery, telephone, electronically, or otherwise filed with or delivered to the Bankruptcy

         Clerk, Court, or Judge (as those terms are defined in Bankruptcy Rule 9001), which affects the

         Debtors or their property or the Ad Hoc Term Lender Group.

                        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance,

         nor any later appearances, pleadings, proofs of claim, claims, or suits filed in the Chapter 11 Cases,

         shall be deemed or construed as a waiver: (i) of any rights of the Ad Hoc Term Lender Group to

         (a) have final orders in any non-core matters entered only after de novo review by a District Judge,

         (b) trial by jury in any proceeding so triable in the Chapter 11 Cases or any case, controversy, or

         proceeding related to the Chapter 11 Cases, (c) have the District Court withdraw the reference in

         any matter subject to mandatory or discretionary withdrawal; or (ii) of any other rights (including

         setoff and recoupment), claims, actions, and defenses of the Ad Hoc Term Lender Group, either


26525537.1

                                                           2
                         Case 20-11177-KBO       Doc 38     Filed 05/21/20    Page 3 of 3




         in law or in equity, under any agreements or otherwise, all of which rights, claims, actions, and

         defenses are expressly reserved.

             Dated: May 21, 2020                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Robert S. Brady
                                                 Robert S. Brady (No. 2847)
                                                 Robert F. Poppiti, Jr. (No. 5052)
                                                 Allison S. Mielke (No. 5934)
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: rbrady@ycst.com
                                                         rpoppiti@ycst.com
                                                         amielke@ycst.com
                                                 -and-

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 Scott J. Greenberg
                                                 Steven A. Domanowski
                                                 Jeremy D. Evans
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Telephone: (212) 351-4000
                                                 Facsimile: (212) 351-4035
                                                 Email: sgreenberg@gibsondunn.com
                                                         sdomanowski@gibsondunn.com
                                                         jevans@gibsondunn.com

                                                 Counsel to the Ad Hoc Term Lender Group




26525537.1

                                                        3
